DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2021has considered by the examiner.
Closest Prior Art
US 20180206298 A1 US 20070070625 A1, US 9632357 B2 are considered the closest prior art to the invention as claimed. However they neither alone nor in combination disclose nor suggest the limitations for which this application has been deemed allowable.
US 10216036,US 11061275, US 10514575 by the applicant that discloses some of the subject matter but does not represent any double patenting issues.

Allowable Subject Matter
Claims 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 15; specifically, the prior art fails to teach or suggest a Reflector “wherein each of the emission openings has a rectangular shape with four sides including two sides opposed to each other in the first direction and two sides opposed to each other in the second direction, the reflective surfaces include four reflective surfaces each of which includes a curved surface extending 
Regarding claims 16-19, these claims are allowable for the reasons given for claim 15 and because of their dependency status on claim 15.
Regarding claim 20, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 20; specifically, the prior art fails to teach or suggest a Reflector “wherein each of the emission openings has a rectangular shape with four sides including two sides opposed to each other in the first direction and two sides opposed to each other in the second direction, the reflective surfaces include four reflective surfaces each of which includes a curved surface extending from one side of the emission opening to one side of the incidence opening, and a radius of curvature of the reflective surfaces opposed to each other in the first direction is different from a radius of curvature of the reflective surfaces opposed to each other in the second direction” in combination with other features of the present claimed invention.
Regarding claims 21-25, these claims are allowable for the reasons given for claim 20 and because of their dependency status on claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879